

Exhibit 10.24
NOBLE ENERGY, INC.
1992 STOCK OPTION AND RESTRICTED STOCK PLAN
2013 NONQUALIFIED STOCK OPTION AGREEMENT
THIS AGREEMENT, made as of «Month» «day», «Year», by and between NOBLE ENERGY,
INC., a Delaware corporation (the “Company”), and «FirstName» «MI» «LastName»
(“Employee”),
W I T N E S S E T H:
WHEREAS, the Compensation, Benefits and Stock Option Committee (the “Committee”)
of the Company’s Board of Directors, acting under the Company’s 1992 Stock
Option and Restricted Stock Plan as amended and restated effective April 26,
2011 (the “Plan”), has determined that it is desirable to grant an option under
the Plan to Employee, who is currently employed by the Company or an Affiliate;
NOW, THEREFORE, it is agreed as follows:
1. Grant of Option, Option Period and Terms of Exercise of Option. The Company
hereby grants to Employee the option to purchase, as hereinafter set forth,
«Shares» shares of common stock of the Company at the price of $«Price» per
share, for a period commencing one year from the date of this Agreement and
terminating on the first to occur of (1) the expiration of ten years from the
date of this Agreement, or (2) when the employment of Employee by the Company or
an Affiliate has terminated for any reason; provided, however, that, (i) in
accordance with the provisions of Section 9 of the Plan, the number of shares
purchasable hereunder in any period of time during which the option evidenced
hereby is exercisable shall be limited as follows: (a) one‑third (1/3) of such
shares (if a number including a fraction, then the next lower whole number)
shall be purchasable, in whole at any time or in part from time to time,
commencing one year from the date of this Agreement; (b) an additional one-third
(1/3) of such shares (if a number including a fraction, then the next lower
whole number) shall be purchasable, in whole at any time or in part from time to
time, commencing two years from the date of this Agreement; and (c) the
remainder of such shares shall be purchasable, in whole at any time or in part
from time to time, commencing three years from the date of this Agreement; (ii)
if said employment terminates more than one year and less than ten years from
the date hereof other than by reason of death, Disability, or Retirement, then
Employee may exercise this option, to the extent he was able to do so at the
date of the termination of employment, at any time within one year after such
termination but not after the expiration of the ten-year period; (iii) if said
employment terminates more than one year and less than ten years from the date
hereof by reason of Employee’s Retirement, then Employee may exercise this
option to the extent Employee was entitled to exercise it on the date of his
Retirement, at any time within five years after such Retirement, but not after
the expiration of the ten-year period; and (iv) if Employee terminates
employment with the Company or an Affiliate less than ten years from the date
hereof by reason of Employee’s Disability or death, the Employee, the executor
or administrator of the estate of Employee, or any person who has acquired this

1



--------------------------------------------------------------------------------



option directly from Employee by bequest or inheritance, may exercise this
option with respect to all remaining shares not yet exercised, whether or not
yet purchasable immediately prior to Employee’s Disability or death, at any time
within five years after such Disability or death, but not after the expiration
of the ten-year period. This option is a nonqualified stock option and shall not
be treated as an incentive stock option under Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”). For purposes of this Agreement,
transfers of employment without interruption of service between the Company and
its Affiliates shall not be considered a termination of employment.
2. Exercise Following Change in Control. Any provision of paragraph 1 hereof to
the contrary notwithstanding, upon the occurrence of a Change in Control (as
defined below) while Employee is employed by the Company or an Affiliate, (i)
this option may be exercised to purchase all of the shares of Company common
stock that are then subject to this option, and (ii) the phrases “more than one
year and” used in paragraph 1 hereof shall not apply as a condition for the
exercise of this option following a termination of Employee’s employment with
the Company or an Affiliate. For the purposes of this Agreement, a “Change in
Control” shall be deemed to have occurred if:
(1)    individuals who, as of the date hereof, constitute the Board of Directors
of the Company (the “Incumbent Board”) cease for any reason to constitute at
least fifty-one percent (51%) of the Board of Directors of the Company, provided
that any person becoming a director subsequent to the date hereof, whose
election, or nomination for election by the Company’s stockholders, was approved
by a vote of at least a majority of the directors then comprising the Incumbent
Board shall be, for purposes of this Agreement, considered as though such person
were a member of the Incumbent Board;
(2)    the stockholders of the Company shall approve a reorganization, merger or
consolidation, in each case, with respect to which persons who were the
stockholders of the Company immediately prior to such reorganization, merger or
consolidation do not, immediately thereafter, own outstanding voting securities
representing at least fifty-one percent (51%) of the combined voting power
entitled to vote generally in the election of directors (“Voting Securities”) of
the reorganized, merged or consolidated company;
(3)    the stockholders of the Company shall approve a liquidation or
dissolution of the Company or a sale of all or substantially all of the stock or
assets of the Company; or
(4)    any “person,” as that term is defined in Section 3(a)(9) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (other than the
Company, any of its subsidiaries, any employee benefit plan of the Company or
any of its subsidiaries, or any entity organized, appointed or established by
the Company for or pursuant to the terms of such a plan), together with all
“affiliates” and “associates” (as such terms are defined in Rule 12b-2 under the
Exchange Act) of such person (as well as any “Person” or “group” as those terms
are used in Sections

2



--------------------------------------------------------------------------------



13(d) and 14(d) of the Exchange Act), shall become the “beneficial owner” or
“beneficial owners” (as defined in Rules 13d-3 and 13d-5 under the Exchange
Act), directly or indirectly, of securities of the Company representing in the
aggregate twenty-five percent (25%) or more of either (A) the then outstanding
shares of common stock, par value $0.01 per share, of the Company (“Common
Stock”) or (B) the Voting Securities of the Company, in either such case other
than solely as a result of acquisitions of such securities directly from the
Company. Without limiting the foregoing, a person who, directly or indirectly,
through any contract, arrangement, understanding, relationship or otherwise has
or shares the power to vote, or to direct the voting of, or to dispose, or to
direct the disposition of, Common Stock or other Voting Securities of the
Company shall be deemed the beneficial owner of such Common Stock or Voting
Securities.
Notwithstanding the foregoing, a “Change in Control” of the Company shall not be
deemed to have occurred for purposes of subparagraph (4) of this paragraph 2
solely as the result of an acquisition of securities by the Company which, by
reducing the number of shares of Common Stock or other Voting Securities of the
Company outstanding, increases (i) the proportionate number of shares of Common
Stock beneficially owned by any person to twenty-five percent (25%) or more of
the shares of Common Stock then outstanding or (ii) the proportionate voting
power represented by the Voting Securities of the Company beneficially owned by
any person to twenty-five percent (25%) or more of the combined voting power of
all then outstanding Voting Securities; provided, however, that if any person
referred to in clause (i) or (ii) of this sentence shall thereafter become the
beneficial owner of any additional shares of Common Stock or other Voting
Securities of the Company (other than a result of a stock split, stock dividend
or similar transaction), then a Change in Control of the Company shall be deemed
to have occurred for purposes subparagraph (4) of this paragraph 2.
3. No Guaranty of Employment. The grant of this option shall not be deemed to
entitle Employee to continued employment by the Company or any Affiliate for any
specific period of time.
4. Requirement of Employment. Except as provided in paragraph 1 hereof, this
option may not be exercised unless Employee is at the time of exercise an
employee of the Company or an Affiliate.
5. Exercise of Option. This option may be exercised by written notice signed by
the Employee or electronic notice in form acceptable by the Company or its
designee, either of which must be delivered to the Company or its designee. Such
notice shall state the number of shares as to which the option is exercised and
shall be accompanied by the full amount of the purchase price of such shares.
Promptly after demand by the Company or its designee, Employee shall pay to the
Company or its designee an amount equal to any applicable withholding taxes due
in connection with the exercise of this option. Payment of the purchase price of
the shares and payment of the applicable withholding taxes can be

3



--------------------------------------------------------------------------------



accomplished under the broker-assisted exercise program administered by the
Company’s designee, if any, then in effect.
6. Delivery of Certificates Upon Exercise of Option. Delivery of the shares
representing the purchased stock shall be made in certificate or book-entry form
promptly after receipt of notice of exercise and payment of the purchase price
and the amount of any withholding taxes to the Company, if required, provided
that the Company shall have such time as it reasonably deems necessary to
qualify or register such stock on any exchange that it deems desirable or
necessary.
7. Adjustments Upon Changes in Common Stock. In the event that before delivery
by the Company of all the shares of stock in respect of which this option and
rights are hereby granted, the Company shall have effected a common stock split
or dividend payable in common stock or the outstanding common stock of the
Company shall have been combined into a smaller number of shares, the shares
still subject to the option hereby granted shall be increased or decreased to
reflect proportionately the increase or decrease in the number of shares
outstanding, and the purchase price per share shall be decreased or increased so
that the aggregate purchase price for all the then optioned shares shall remain
the same as immediately prior to such stock split, stock dividend or
combination. In the event of a reclassification of stock not covered by the
foregoing, or in the event of a liquidation or reorganization, including a
merger, consolidation or sale of assets, it is agreed that the Board of
Directors of the Company shall make such adjustments, if any, as it may deem
appropriate in the number, purchase price and kind of shares still subject to
the option and rights hereby granted.
8. Transferability. The option evidenced hereby is not transferable by Employee
other than (i) by will or the laws of descent and distribution or (ii) to a
permitted transferee (as defined in the Plan) in accordance with the provisions
of the Plan.
9. Termination of Employment on Account of Fraud. Anything herein to the
contrary notwithstanding, in the event of the termination of employment of
Employee on account of fraud, dishonesty or other acts detrimental to the
interests of the Company or an Affiliate, this option shall automatically
terminate and be null and void as of the date of such termination of employment.
10. Code Section 409A. The compensation payable by the Company to or with
respect to Employee pursuant to this option is intended to be compensation that
is not subject to the requirements of Section 409A of the Code, and this
Agreement and the Plan shall be administered and construed to the fullest extent
possible to reflect and implement such intent; provided, however, that the
Committee, the Company and the Company’s Affiliates, and their respective
directors, officers, employees and agents, do not guarantee any particular tax
treatment with respect to this Agreement or the option granted hereby, and shall
not be responsible or liable for any such treatment. No modification or
cancellation of this Agreement, or adjustment authorized by paragraph 7 or any
Section of the Plan, shall be made in a manner that would cause the compensation
payable hereunder to be subject to the tax imposed by Section 409A of the Code.

4



--------------------------------------------------------------------------------



11. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas without regard to its principles
of conflict of laws.
12. Subject to Plan. This Agreement and the option evidenced hereby are subject
to all of the terms and conditions of the Plan as amended from time to time. In
the event of any conflict between the terms and conditions of the Plan and those
set forth in this Agreement, the terms and conditions of the Plan shall control.
Capitalized terms not defined in this Agreement shall have the meaning set forth
in the Plan.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the date first above written.
 
 
 
NOBLE ENERGY, INC.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Charles D. Davidson
 
 
 
Chairman and CEO
 
 
 
 
Employee signature
 
 
 
 
 
 
 
Employee printed name
 
 
 





*****



5

